NUMBER 13-14-00610-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


DAMION NAVARRO,                                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                   On Appeal from the 2nd 25th District Court
                         of Gonzales County, Texas.


                             ORDER TO FILE BRIEF
                 Before Justices Garza, Benavides, and Perkes
                               Order Per Curiam

         This cause is before the Court on the State’s third motion for extension of time to

file the brief in this matter. The State’s brief was originally due on February 23, 2015.

The State has previously requested and received two prior extensions of time to file the

brief.
       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that the State’s motion for extension of time should

be granted with order.

       Accordingly, we GRANT the State’s third motion for extension of time and ORDER

the State to file the brief on or before May 26, 2015. NO FURTHER EXTENSIONS WILL

BE GRANTED IN THIS MATTER.



                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of May, 2015.




                                             2